I am of the belief that the prerequisites for the incorporation of a village as outlined by this court in State ex rel. Hilton v. So-called "Village of Minnewashta," 165 Minn. 369,206 N.W. 455, and State ex rel. Burnquist v. Village of North Pole, 213 Minn. 297, 6 N.W.2d 458, are not present here, and that the evidence does not sustain a finding of "a compact center or nucleus of population on platted lands" prescribed as a fundamental condition to village organization in State ex rel. Childs v. Minnetonka Village, 57 Minn. 526,533, 59 N.W. 972, 974, 25 L.R.A. 755.
The area sought to be incorporated here constitutes 1,086 acres, of which only 188.18 acres (exclusive of roads and highways) have been platted into lots and blocks. In the platted portions, the houses, for the most part, are widely scattered. Nearly all of the unplatted land, and some of the platted land, is used for agricultural purposes. There is no nucleus of business buildings in the area, and, *Page 156 
as the referee stated, the "few scattered business enterprises * * * do nothing to give coherence to the area."
The closest approach to a nucleus of resident population is a small tract known as Bonnie View Heights, near Stinson Boulevard. It is remote from the property east of Silver Lake Road and could scarcely be regarded as the population nucleus of all the wide territory sought to be incorporated in the proposed village.
"Nucleus of population" as defined by this court would seem to contemplate something more than the community of interest found here by the referee. Rather, it must mean residences in some more or less compact urban center, with commercial establishments in close proximity supplying their trade requirements and making the whole a more or less self-sufficient community. It should give coherence to the area sought to be incorporated, and community of interest alone is not a sufficient substitute for such nucleus.
The facts here presented would seem to bring this case well within the principles of State ex rel. Hilton v. So-called "Village of Minnewashta," 165 Minn. 369, 372, 206 N.W. 455,456, supra, where this court stated:
"* * * The territory is not rendered otherwise than agricultural by reason of the fact that many of the homes are those of Minneapolis business and professional men. The fact that a goodly number of the occupants of the homes in the proposed village are really Minneapolitans does not change the character of their country homes and agricultural activities from rural to urban.
"The respondents have deliberately and frankly refrained from any final or binding choice of any one location having the characteristics of 'a compact center or nucleus of population on platted lands' which it was held in State (ex rel. Childs] v. Minnetonka Village, 57 Minn. 526, 59 N.W. 972,25 L.R.A. 755, is 'a fundamental condition to a village organization.' But if we pass that notable defect in respondent's case, we still have an insurmountable obstacle to its success. For thepurposes of village organization and government, there islittle if any natural connection or community of interestbetween *Page 157 any considerable portion of the community and any of itssupposed nuclei of population. [Italics supplied.]
"Finally, the whole area is so exclusively agricultural and rural, so obviously and wholly otherwise than urban in character, that it has not adaptability for village purposes and is not so conditioned as to be subjected to village government."
For the reasons outlined, I am unable to concur in the opinion of the majority.
MR. CHIEF JUSTICE LORING and MR. JUSTICE JULIUS J. OLSON took no part in the consideration or decision of this case.